Citation Nr: 1124127	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-41 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318, or to include service connection for the cause of the Veteran's death.  

2.  Entitlement to death pension benefits. 

REPRESENTATION

Appellant represented by: New Jersey Department of Veterans Affairs

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from April 1943 to January 1946.  He died in December 2007.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for a heart disorder claimed as secondary to post-traumatic stress disorder (PTSD) and entitlement to service connection for hypertension claimed as secondary to PTSD, both for purposes of accrued benefits, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she is entitled to DIC benefits, but did not initially provide a clear theory of entitlement.  RO has essentially considered the two theories on the title page.  She also argues that her income is not excessive for the purposes of entitlement to death pension benefits.

The record includes the VA Form 21-534 submitted by the appellant in December 2007 which initiated her current claims.  On this form, when asked if she was claiming service connection for the cause of death, she checked "No".  Consequently, this matter was not initially addressed by the RO, but is discussed briefly in the statement of the case.  

However, the appellant, in her December 2010 substantive appeal, argues that the Veteran's service connected PTSD caused him to drink heavily, which in turn resulted in impaired functioning of the heart and blood vessels, which caused failure of his respiratory system.  The death certificate list respiratory failure as the cause of the Veteran's death.  

The Board finds that although the appellant did not initially claim service connection for the cause of the Veteran's death, she has now raised this issue in the substantive appeal.  The VA has a duty to address all issues raised during the course of an appeal.  Martin v. Derwinski, 1 Vet. App. 411, 413 (1991).  In addition, the Board notes that the outcome of the claim for service connection for cause of death may impact the claim for DIC under 38 U.S.C.A. § 1318.  Issues which are inextricably intertwined must be considered together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board finds that the claim for DIC must be remanded.  

The Board also finds that the appellant's claim for death pension benefits requires further development.  The August 2008 decision states that her annual Social Security income is $12,148.  However, based on the $391 in monthly social security benefits claimed in the December 2007 application form, she receives $4,692 in annual benefits.  Even if the other income sources listed by the appellant in this form are included, her annual income still falls short of the $12,148 cited in the decision.  Therefore, the Board assumes that the RO had access to financial information that is not currently in the claims folder.  Some verification of the source of the annual income total cited in the August 2008 decision must be obtained in order for the Board to conduct an appellate review of this decision.  Moreover, it is not clear that any attempt to obtain unreimbursed medical expenses was made, nor is there clear evidence that final burial expenses were deducted to the extent possible.

Additionally, the Board notes that the appellant has not been provided with Veterans Claims Assistance Act of 2000 (VCAA) notification regarding her claims.  In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Finally, the death certificate indicated that respiratory failure was the cause of death.  This ultimately is the cause of death for everyone.  Underlying causes are not, however indicated.  Evidence on file suggests that he was hospitalized in November 2007 to his death at a private facility.  Records from that period should be obtained so that a determination of the underlying cause of death can be determined.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000, as outlined in 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) as well as pertinent case law are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2010).  Undertake such notice action that is required, to include informing appellant concerning the use of various expenses to reduce her countable income for death pension purposes.

2.  Identify the sources and information used to ascertain the appellant's annual income, to include her Social Security income.  Place this information in the claims folder.  If necessary, associate any other folders that may contain the information necessary to adequately review and determine the appellant's annual income with the claims folder. 

3.  Obtain, with the appellant's assistance as needed, the records of the terminal hospitalization from November 2007 to his death on December 1.  Records obtained should include treatment records, nurses' notes and any hospital summary that was produced.  If records cannot be obtained, the claims file should contain evidence of the attempts made to obtain the records.  In addition, if records cannot be obtained, the hospital should be asked to identify the attending physician, and he/she should be contacted in an attempt to determine underlying causes that contributed to the respiratory arrest.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record, to include the issue of service connection for the Veteran's death.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

